Citation Nr: 1823974	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  13-17 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right elbow disability.

2.  Entitlement to an initial evaluation in excess of 10 percent for a left ankle disability.

3.  Entitlement to an initial evaluation in excess of 10 percent for a right ankle disability.

4.  Entitlement to total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel 


INTRODUCTION

The Veteran served in the United States Army from August 1980 to August 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

This case was remanded to the Agency of Original Jurisdiction (AOJ) in April 2015 for the Veteran to receive a new VA examination for his ankle disabilities and right shoulder disability.  Further, the case was remanded to obtain all outstanding VA treatment records.  The Veteran received a VA examination in March 2016 for his ankle disabilities and all outstanding VA treatment records were added to the file.  There was substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Furthermore, a VA examination was scheduled for the Veteran's right shoulder disability for December 2016, but the Veteran failed to attend the scheduled examination.  When a claimant, without "good cause," fails to report for a scheduled examination or reexamination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655 (2017).  VA's duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  The Board will decide these matters based on the evidence of record.  Therefore, the AOJ complied with the Board's remand directives.  

The Veteran's claim for service connection for depression was granted by an October 2016 rating decision and thus is no longer before the Board. 


FINDINGS OF FACT

1.  The preponderance of the evidence does not show that the Veteran has a right elbow disability which is related to service.

2.  Prior to August 29, 2015, the Veteran's left ankle disability manifested as moderate limitation of motion.

3.  From August 29, 2015, the Veteran's left ankle disability manifested as marked limitation of motion. 

4.  Prior to March 28, 2016, the Veteran's right ankle disability manifested as moderate limitation of motion.

6.  From March 28, 2016, the Veteran's right ankle disability manifested as marked limitation of motion. 

7.  The Veteran's service-connected disabilities combined preclude substantially gainful employment. 


CONCLUSIONS OF LAW

1.  The requirements to establish service connection for right elbow disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  Prior to August 29, 2015, the criteria for a left ankle disability rating in excess of 10 percent have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.71a, Diagnostic Code 5271 (2017).

3.  From August 29, 2015, the criteria for a left ankle disability rating of 20 percent has been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.71a, Diagnostic Code 5271 (2017).

4.  Prior to March 28, 2016, the criteria for a right ankle disability rating in excess of 10 percent have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.71a, Diagnostic Code 5271 (2017).

5.  From March 28, 2016, the criteria for a right ankle disability rating of 20 percent has been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.71a, Diagnostic Code 5271 (2017).

6.  The criteria for TDIU have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. 3.340, 3.341, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

I.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  To establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2017); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. § 1110 (2012); see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997).  In the absence of evidence of a current disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 
 
The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Second, the Board must determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the evidence in light of the entirety of the record. 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2017).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 4 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran was treated in service for an abrasion on his right elbow.  The Veteran was involved in a motor vehicle accident in 1981 while in service.  The Veteran's more recent treatment notes from January 2006 noted he had right upper extremity numbness and pain.  The Veteran received a VA examination in September 2010.  The examiner noted that the Veteran had a right elbow laceration in service, "however he has not had difficulties with his right elbow since then."  As previously stated, the Veteran did not attend the VA examination scheduled for December 2016.  Furthermore, the Veteran's more recent VA treatment records do not show a distinct right elbow condition.

The Board also notes the evidence contains lay statements from the Veteran.  In a June 2012 statement the Veteran stated the VA examiner did not consider the multiple injuries he received when riding his bicycle at night and playing football while in service.  Additionally, in an October 2011 statement the Veteran noted he sought treatment for his right elbow in July 1983.

While the Board considers the Veteran's lay statements, the Veteran is not competent to self-diagnose his right elbow condition.  Because there is no universal rule as to competence on this issue, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Lay persons are competent to provide opinions on some medical issues; however, providing a medical diagnosis falls outside the realm of common knowledge of the Veteran in this case.  See Jandreau, 492 F.3d at 1377 n.4.  There is no competent evidence in the record the Veteran's right elbow functioning is impaired.  Significantly, the September 2010 VA examiner specifically concluded the Veteran's right elbow was not functionally impaired.  See Thompson v. McDonald, 815 F.3d 781, 786 (Fed. Cir. 2016) (disability occurs "if a veteran cannot perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance" (citing 38 C.F.R. § 4.40)).

Therefore, as the competent evidence of record concludes the Veteran does not have a right elbow disability, the Board concludes service connection is not warranted.  Brammer, 3 Vet. App. at 225.

II.  Increased Rating

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.20 (2017).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Given the nature of the present claim for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection, which for both ankles was in April 2010.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of evidence in light of the entirety of the record.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2017).  

The Veteran's ankle disabilities are currently rated under Diagnostic Code 5271, limited motion of the ankle.  38 C.F.R. § 4.71a (2017).  Under this Diagnostic Code a 10 percent rating is warranted with moderate limited motion and a 20 percent rating is warranted under marked limited motion.  Normal range of motion of an ankle is to 20 degrees of dorsiflexion and to 45 degrees of plantar flexion.  38 C.F.R. § 4.71 Plate II.  

While the schedule of ratings does not provide any information as to what manifestations constitute "moderate" or "marked" limitation of ankle motion, guidance can be found in VBA's M21-1 Adjudication Procedures Manual.  Specifically, the M21-1 states that moderate limitation of ankle motion is present when there is less than 15 degrees dorsiflexion or less than 30 degrees plantar flexion, while marked limitation of motion is demonstrated when there is less than 5 degrees dorsiflexion or less than 10 degrees plantar flexion.  See VBA Manual M21-1, III.iv.4.A.3.k.

When a rating of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors.  Those factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  38 C.F.R. §§ 4.40, 4.45 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40 (2017); Johnston v. Brown, 10 Vet. App. 80 (1997). 

Left Ankle

The Veteran received a VA examination for his left ankle in September 2010.  The Veteran's pain was rated as a 9 out of 10.  The Veteran could walk for about 15 minutes before he had severe flareups where the pain was worse and walking became significantly worse.  His range of motion was as follows:  dorsiflexion to 20 degrees with pain at 10 to 20 degrees and plantar flexion to 40 degrees.  The Veteran's range of motion did not diminish with repetition.  

The Veteran's next VA examination was in August 2015.  The Veteran did not report flareups, functional loss, or functional impairment.  The Veteran's dorsiflexion was to 5 degrees and plantar flexion was to 5 degrees.  The Veteran's abnormal range of motion did not contribute to functional loss and the pain noted on his examination did not cause functional loss.  The Veteran did not experience pain with weight-bearing testing and could perform repetitive testing without functional loss or loss in range of motion.  Pain, weakness, fatigability, and incoordination did not limit the Veteran's functional ability.  However, less movement than normal, adhesions, and disturbance of locomotion were additional factors that contributed to his disability.  The Veteran also regularly used a cane. 

A March 2016 record noted the Veteran suffered from left lateral instability and tend to roll in.  In March 2016, the Veteran also received another VA examination.  The Veteran felt constant pain that interfered with his sleeping, resting, and walking.  The Veteran used a brace for his left ankle; he was unable to sit, stand, or walk for longer than 2 to 5 minutes.  The Veteran had flareups with moving around, prolonged sitting, prolonged standing and felt pins and numbness in his ankles that went up his leg.  The Veteran had to get down on his knees to move around because of increased swelling in legs and ankles and excruciating pain.

The March 2016 VA examiner tested the Veteran's range of motion.  The Veteran's dorsiflexion was to 5 degrees and his plantar flexion was to 15 degrees.  The Veteran's motion was limited because of a generalized edema on top of his foot, and his left foot had a club effect.  The Veteran vocalized pain and wincing with weight bearing testing.  The VA examiner could not perform repetitive testing because of the pain, weakness, lack of endurance, incoordination, and limited mobility of the joint.  The VA examiner could not describe the Veteran's range of motion during flareups but determined that pain, fatigue, weakness, lack of endurance, and incoordination significantly limited his functional ability.  The VA examiner also noted that less movement than normal, swelling, deformity, disturbance of locomotion, point of tenderness, numbness, and inversion of his left foot were all additional factors that contributed to the Veteran's disability.  The Veteran did not have ankylosis but did suffer from instability. 

Prior to the August 2015 VA examination, the Board finds that a disability rating in excess of 10 percent under Diagnostic Code 5271 is not warranted.  In coming to this conclusion, the Board considers the VA examination from September 2010.  At the September 2010 VA examination, the Veteran's plantar flexion was 0 to 40 degrees with pain and his dorsiflexion was 0 to 20 degrees.  The Board notes that this range of motion is considered the standard range of motion.  See 38 C.F.R. § 4.71 Plate II.  The Veteran's dorsiflexion and plantar flexion ranges noted in the September 2010 VA examination are more closely described as moderate limitation of motion.  

It is clear from the Veteran's competent, credible description of his symptoms and the medical evidence of record that there is limited motion and painful motion.  The provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to at least the minimum compensable evaluation for motion that is accompanied by pain.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  However, evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 38; see 38 C.F.R. § 4.40 (2017).

The medical evidence of record does not support a finding that the Veteran had functional loss in his left ankle due to his disability such that a 20 percent rating under Diagnostic Code is more closely approximated prior to August 29, 2015.  His VA examination and VA medical records noted that the Veteran suffered from pain and flareups after prolonged walking or standing, but there is no indication his pain led to functional impairment.  

As previously noted, the Veteran's functional loss in the form of painful motion, weakness, stiffness, decreased endurance, and fatigability has been considered in the evaluation of his left ankle disability.  The Board has also considered his reports of problems with prolonged standing and walking.  However, even when considering these factors, the criteria for a 20 percent rating under Diagnostic Code 5271 for marked limited range of motion are not more closely approximated.  Even when considering functional limitations due to pain and other factors identified in 38 C.F.R. §§ 4.40, 4.45, the Board finds that the Veteran's functional loss from his left ankle disability does not equate to more than the disability picture contemplated by the 10 percent rating prior to August 29,2015.  38 C.F.R. § 4.71a (2017).

However, the Board finds an increase under Diagnostic Code 5271 to 20 percent from August 29, 2015, is warranted because his limitation of motion of the left ankle became marked.  At his August 2015 VA examination, the Veteran's dorsiflexion was limited to 5 degrees, indicating that he had one quarter of normal dorsiflexion (20 degrees).  Additionally, his plantar flexion was limited to 25 degrees.  The VA examiner also noted that the Veteran suffered from instability and that his mobility was affected by pain, weakness, fatigability, and incoordination.  The Board considers the Veteran's competent and credible lay statements discussing how his right ankle disability had gotten progressively worse and now wears a brace for his left ankle.  Additionally, the Veteran's continued loss of range of motion was noted in his March 2016 VA examination.  The VA examiner noted the Veteran continued to experience functional loss caused by the aforementioned factors.  When considering the functional impairment caused by his left ankle disability along with the ranges of motion from his August 2015 VA examination and March 2016 VA examination, his disability is more closely described as marked limitation of motion.  Therefore a 20 percent rating under Diagnostic Code 5271 is granted.  This is the maximum rating available under Diagnostic Code 5271.  

The only Diagnostic Code that provides for a disability rating higher than 20 percent is Diagnostic Code 5270, ankylosis.  38 C.F.R. § 4.71a (2017).   Under this Diagnostic Code a 20 percent rating is warranted when the plantar flexion is less than 30 degrees.  Id.  A 30 percent rating is warranted when the plantar flexion is between 30 degrees and 40 degrees, or dorsiflexion is between 0 degrees and 10 degrees.  Id.  A 40 percent rating is warranted when plantar flexion is more than 40 degrees or dorsiflexion is more than 10 degrees with abduction, adduction, inversion, or eversion deformity.  Id.  

As described by both the medical and lay evidence, the Veteran retains mobility in his left ankle; he does not manifest ankylosis of any form.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable).  Therefore use of Diagnostic Code 5270 is not warranted.  

In summary, a 20 percent disability rating is granted for the Veteran's right ankle disability, effective August 29, 2015.  

Right Ankle 

The Veteran received a VA examination in September 2010.  The Veteran had difficulty placing his full weight on his ankle.  His dorsiflexion was 0 to 10 degrees and his plantar flexion was 0 to 30 degrees, with pain throughout the arch.  The Veteran's range of motion did not change with repetitive testing.  The Veteran had pain with range of motion testing that further limited his function.  The VA examiner could not describe the additional loss of motion in terms of numerical range as the examiner could not do so with any medical certainty.

The Veteran's next VA examination was in March 2016.  As previously stated, the Veteran was limited in his ability to walk or stand longer than 2 to 5 minutes and his daily life was affected.  The Veteran's dorsiflexion was 0 to 10 degrees and his plantar flexion was 0 to 40 degrees; he experienced pain at 5 to 10 degrees.  The pain noted on his examination caused functional loss and he experienced pain with weight bearing testing.  The Veteran did not have additional loss in range of motion after repetitive testing.  The VA examiner noted that weakened movement, swelling, and joint tenderness additionally contributed to the Veteran's disability.  The Veteran's right ankle did not have instability, dislocation, or ankylosis. 

Similar to the left ankle, the Board finds the Veteran's right ankle did not meet the criteria for a rating in excess of 20 percent prior to the March 2016 VA examination.  At his September 2010 VA examination the Veteran's dorsiflexion was 0 to 10 degrees and plantar flexion was 0 to 30 degrees.  While the Board acknowledges this range of motion is outside the standard range of motion, the Board still concludes they are more closely described as moderate limitation of motion.  

The medical evidence of record does not support a finding that the Veteran has functional loss in his left ankle due to his disability such that a 20 percent rating under Diagnostic Code is more closely approximated prior to his March 2016 VA examination.  His VA examination and VA medical records noted that the Veteran suffered from pain, but there is no indication his pain led to functional impairment. As previously noted, the Veteran's functional loss in the form of painful motion, weakness, stiffness, decreased endurance, and fatigability has been considered in the evaluation of his right ankle disability.  However, even when considering these factors, the criteria for a 20 percent rating under Diagnostic Code 5271 for marked limited range of motion are not more closely approximated, prior to March 28, 2016.  38 C.F.R. § 4.71a (2017).

The Board finds an increase under Diagnostic Code 5271 to 20 percent from March 28, 2016, is warranted because his limitation of motion of the right ankle became marked.  At his March 2016 VA examination, the Veteran's dorsiflexion was limited to 10 degrees and his plantar flexion was limited to 40 degrees; however, for both dorsiflexion and plantar flexion the Veteran experienced pain at 5 to 10 degrees.  Furthermore, the VA examiner noted the Veteran's pain caused functional loss as the Veteran experienced weakened movement and swelling. Further, the Veteran's mobility was severely limited as he was unable to sit, stand, or walk for longer than 2 to 5 minutes.  When considering the functional impairment caused by his right ankle disability along with the ranges of motion from his March 2016 VA examination his disability is more closely described as marked limitation of motion.  Therefore a 20 percent rating under Diagnostic Code 5271 is granted.  

The Veteran does not have ankylosis in his right ankle.  Accordingly, a separate rating under Diagnostic Code 5270 is not warranted. 

III.  TDIU 

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

The central inquiry is "whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Board will not consider his or her age or impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

The Veteran has a single disability rated at 60 percent or more and thus meets the schedular requirements for TDIU.  Furthermore, the Board finds the preponderance of evidence shows the Veteran is unemployable based on the combination of the impact of the Veteran's psychological disability and his ankle disabilities.  The medical evidence of record shows that the Veteran's psychological disability caused deficiencies in occupational functioning because of his irritability, anger management issues, lack of patience, concentration difficulties, short-term memory problems, and poor judgement.  Furthermore, because of his ankle disability is unable to stand, sit, bend, walk, or carry heavy items.  The Veteran's ankle disabilities cause chronic pain, swelling, and functional loss.  The Board finds the medical evidence of record shows the Veteran would be unable to sustain gainful employment.  Accordingly, the Board finds the preponderance of the evidence is for the claim and TDIU is warranted.  See 38 C.F.R. § 3.102 (2017).  


ORDER

Service connection for right elbow disability is denied.

Prior to August 29, 2015, entitlement to a disability rating in excess of 10 percent for a left ankle disability is denied.

From August 29, 2015, entitlement to a 20 percent disability rating for a left ankle disability is granted.

Prior to March 28, 2016, entitlement to a disability rating in excess of 10 percent for a right ankle disability is denied.

From March 28, 2016, entitlement to a 20 percent disability rating for a right ankle disability is granted.

Entitlement to a TDIU is granted. 



____________________________________________
D. Martz Ames 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


